Citation Nr: 1821451	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-18 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for erosive gastritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2015 and September 2016 from the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.

Regarding the claims for service connection for hearing loss and tinnitus, the claims were initially denied in a September 2015 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD) in October 2015, and a Statement of the Case (SOC) was issued in April 2016.  The Veteran filed a substantive appeal in May 2016, but did not request a hearing.  As such, the Board may properly consider these claims. 

Regarding the claims for service connection for PTSD and erosive gastritis, a September 2016 rating decision denied the claims.  The Veteran filed a timely NOD and a SOC was issued in April 2017.  In his May 2017 substantive appeal, the Veteran requested a hearing at the RO before a Decision Review Officer (DRO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing Loss and Tinnitus

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are the result of his in-service noise exposure.  The Veteran's DD Form 214 reflects that the Veteran served in an infantry division while serving in the U. S. Army.  As such, the Veteran was exposed to acoustic trauma in service.

Next, the Veteran has a sensorineural hearing loss "disability" in both ears that meets the criteria of 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Board further notes that audiometric test results dated prior to January 1, 1967 are presumed to have been reported in units pursuant to standards set forth by the American Standards Association (ASA), unless otherwise indicated.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any ASA units (found in service medical records) must be converted to ISO-ANSI units as appropriate.  VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 db to 1000, 2000, and 3000 Hz, and 5 db at 4000 Hz.

In a September 2015 VA audiological examination, auditory thresholds at frequencies of 2,000, 3,000, and 4,000 Hertz were 40 decibels or greater.  Therefore, the Veteran meets the meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385. 

The Board also finds that the Veteran has a current tinnitus disability.  See September 2015 VA examination report.  The Veteran is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

At his September 1961 enlistment examination, the Veteran had a normal whisper test bilaterally.  The Board notes that whisper tests are not sensitive to high frequency hearing loss, which is the type of hearing loss most commonly caused by noise exposure.  Therefore, whisper tests are not considered reliable evidence of normal hearing or hearing impairment.  In a July 1963 Report of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's ears was normal.  At that time, the report of that testing reveals puretone thresholds (converted from American Standards Association (ASA) to International Standards Organization-American National Standards Institute (ISO-ANSI) values) were 25, 20, 20, n/a, and 15 in both ears.  The Board finds that audiometric testing on separation examination showed some hearing impairment in both ears at 500 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The Veteran was afforded a VA examination in September 2015.  During the evaluation, the Veteran reported constant bilateral tinnitus for many years, but could not indicate the circumstance of onset.  The examiner reviewed the claims file and opined that the Veteran's hearing loss was not related to service.  In support of this opinion, the examiner stated that, at service separation, the Veteran's hearing test showed "normal" bilateral hearing and "there was no medical evidence of hearing loss and tinnitus . . . during the period of active duty."  Further, there was no evidence of complaints of hearing loss or tinnitus for more than 40 years after service.  It was therefore reasonable to conclude that the Veteran's hearing loss was due to the normal aging process.  The examiner also opined that the Veteran's tinnitus was related to his hearing loss. 

The Board acknowledges that the September 2015 VA examiner provided a negative nexus opinion; however, the rationale provided for the opinions were based on inaccurate factual premises.  In this regard, the examiner characterized the July 1963 audiometric findings as normal when, in fact, a 25 decibel hearing loss was noted in both ears.  The Board is bound by applicable law, and as per Hensley, the demonstrated 25 decibel hearing threshold in both ears at 500 Hertz constitutes evidence to impeach a finding of normal results.  

Further, the examiner's negative nexus opinion regarding hearing loss also rested on the Veteran's lack of complaints for hearing loss for over 40 years.  However, the Veteran reported that his tinnitus (which the examiner found was due to hearing loss) had been present for "many years."  Applying the examiner's finding that tinnitus was due to hearing loss, this would demonstrate that the Veteran's hearing loss was also present for many years as it was the cause of his tinnitus.  

For these reasons, the Board finds that a medical opinion is required to address these discrepancies and to assist in determining whether the Veteran's hearing loss and tinnitus disabilities first manifested in service or are related to service.  

PTSD and Erosive Gastritis

In his May 2016 substantive appeal (VA Form 9), the Veteran requested a hearing at the RO before a Decision Review Officer (DRO) regarding the issues for entitlement to service connection for PTSD and service connection for erosive gastritis.  

In a June 2017 letter, VA notified the Veteran that he was scheduled for a DRO hearing at the RO in Guaynabo, Puerto Rico on July 21, 2017.  Although the Veteran did not attend the hearing, in a subsequent October 2017 telephone call, he indicated that he wished to reschedule the hearing.  The Veteran explained that he did not attend the July 2017 hearing because he was forced to move from Puerto Rico due to health issues and, therefore, did not receive notice of the July 2017 hearing.  The Veteran indicated that he would attend the rescheduled hearing.  The October 2017 Report of General Information, January 2018 VA Form 21-22, and March 2018 appellate brief confirm that the Veteran's current address is in Florida.  

On remand, the AOJ should determine whether the case should be transferred to another RO in closer proximity to the Veteran.  Once determination is made as to the proper RO, a DRO hearing should be scheduled as it pertains to the issues for entitlement to service connection for PTSD and service connection for erosive gastritis.   

Accordingly, the case is REMANDED for the following actions:

1. Determine whether the case should be transferred to another RO in closer proximity to the Veteran.

2.  Obtain an addendum opinion from a VA audiologist as to whether the Veteran's current bilateral hearing loss and tinnitus are related to service.  The electronic claims file must be made available to and reviewed by the examiner.  If, after review of the file, the audiologist determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  A rationale for the all opinions must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss and tinnitus disabilities arose during military service or were caused, at least in part, by in-service noise exposure.  The examiner should accept that the Veteran was exposed to acoustic trauma in service.

The examiner should consider lay statements from the Veteran and other individuals indicating that the Veteran has had tinnitus for "many years."

In considering service audiograms from September 1961 and June 1963, the audiologist should ensure conversion of the results from American Standards Association (ASA) units to International Standards Organization (ISO) units, prior to conducting any comparisons.

The audiologist is further advised that VA considers the threshold for "normal" hearing to be between zero and 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Therefore, when converted to when converted to ISO-ANSI standards, the June 1963 service separation examination shows some degree of hearing loss, bilaterally, at 500 Hertz.

3.  Then, the AOJ (the appropriate VA RO to maintain jurisdiction of this case given the Veteran's residence in Florida) should arrange for the Veteran to be scheduled for a DRO hearing at the appropriate RO, pertaining to the issues of entitlement to service connection for PTSD and erosive gastritis.  Proper notice should be sent to the Veteran and his representative of record.  Thereafter, the AOJ should process the appeal in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

